Citation Nr: 1709825	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and gastroesophageal reflux disease (GERD), as secondary to service-connected posttraumatic stress disorder (PTSD) and as a qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).

2.  Entitlement to service connection for a fatigue disorder, to include as secondary to service-connected PTSD and as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD and as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to June 1993.  The Veteran received the Southwest Asia Service Medal and the Kuwait Liberation Medal. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied service connection for a disorder manifested by shortness of breath and tightening of the chest, to include bronchitis; alcohol dependence secondary to service-connected PTSD; a gastrointestinal disorder; a fatigue disorder; and a sleep disorder. 

The Board remanded the claims in December 2015 for further development.  In a December 2016 rating decision, the RO granted service connection for a disorder manifest by shortness of breath and tightening of the chest, to include bronchitis, and alcohol dependence secondary to service-connected PTSD.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Moreover, for the reasons indicated in the discussion below, the Board finds that the RO substantially complied with the December 2015 remand instructions with regard to the claims remaining on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

FINDINGS OF FACT

1.  A gastrointestinal disorder did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia, or due to or aggravated by his service-connected PTSD.

2.  A fatigue disorder did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia, or due to or aggravated by his service-connected PTSD.

3.  A sleep disorder did not have its onset in service and is not otherwise related to active duty, to include service in Southwest Asia, and is not a separate disability that is due to or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).

2.  The criteria for service connection for a fatigue disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).

3.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on February 1, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; post-service reports of private and VA treatments, and VA examinations reports from October 2007 and November 2016.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In December 2015, the Board remanded the claims to obtain additional treatment records from the Veteran's private and VA medical providers; and schedule the Veteran for VA examinations to determine the etiology of his fatigue, sleep disorder, and gastrointestinal disorder.  Pursuant to the Board's remand instructions, in June and July 2016 the RO obtained updated records from the Togus VA Medical Center (VAMC), requested the Veteran submit authorization forms in June 2016, and scheduled the Veteran for VA examinations in July 2016, which the Board finds to be adequate for the reasons below.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

In December 2016, the AOJ issued a supplemental statement of the case, continuing to deny the claims.

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 71382 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2016). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).
	
Because the Veteran served in the Southwest Asia Theater of Operations from November 2002 to May 2003, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed respiratory disorder is associated with an undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Gastrointestinal Disorder

The Veteran contends that he suffers from a gastrointestinal disorder, to include hiatal hernia and GERD, that is a result of his Southwest Asia service or secondary to his service-connected PTSD.

STRs document a June 1989 enlistment report of medical examination with normal clinical evaluations except for a scar, and a report of medical history negative for any stomach, liver, or intestinal trouble.  In February 1990, the Veteran had acute appendicitis and underwent an appendectomy.  A September 1991 periodic report of medical examination reflects the Veteran's appendectomy, no problems to his prostate, and a scar to the abdomen from the appendectomy, but otherwise normal clinical evaluations.  A September 1991 report of medical history indicates no stomach, liver, or intestinal trouble.  An April 1993 separation report of medical examination documents normal clinical evaluations except for the teeth, and a report of medical history indicates problems with swollen or painful joints; broken bones; venereal disease; and arthritis, rheumatism, or bursitis; but no problems involving the stomach, liver, or intestinal systems. 

August 1999 private treatment records reflect that the Veteran had abdominal pain for the last four days that was intermittent and sharp, beginning in the mid-epigastric area and going down the abdomen.  He also reported diarrhea over the past four days approximately six times a day, but no bright red blood per rectum or melena.  He was diagnosed with gastroenteritis, to rule out bacterial and viral.

April 2007 VA treatment records document no gastrointestinal problems.  The Veteran denied trouble with swallowing or heartburn, nausea, vomiting, regurgitation, or indigestion.  He denied any change in appetite, frequency of bowel movements or bowel habits, change in color size or consistency of stool, or rectal bleeding or black tarry stools.  He reported no hemorrhoids, constipation, diarrhea, abdominal pain, food intolerance, excessive belching, or passing of gas.  The physician found that he was a healthy 37-year-old male who presented to establish care.  Records in April 2008 indicate no chest pain, shortness of breath, headaches, weakness, or abdominal pain.

A November 2016 VA examination report documents that the Veteran was diagnosed with GERD in the mid-1990s, but that he did not recall having symptoms during service.  The Veteran reported that he was heavily drinking when he first separated from active service and that he was not paying much attention to other symptoms.  He stated that he still got heartburn and reflux at least several times per week and used over-the-counter (OTC) medication to relieve the symptoms.  He reported that he had lower abdominal cramps with "harder stools" once a month, but that he was not constipated.  He denied experiencing diarrhea and had no signs or symptoms of gastrointestinal bleeding.

The VA examiner concluded that the Veteran had signs and symptoms of acid reflux, and that based on the examination he had a clinical diagnosis of GERD.  Nevertheless, the examiner opined that it was less likely than not that the Veteran's GERD had its onset in service or was a result of service, to include his Southwest Asia service.  The examiner noted that the Veteran's STRs were silent for any complaints, treatment, or diagnosis of GERD or other gastrointestinal problems.  He acknowledged the Veteran's 1999 gastroenteritis but noted that it was likely viral.  In addition, he stated that there was no current scientific evidence linking GERD to any environmental toxin the Veteran could have been exposed to during his Southwest Asia service.  Further, the examiner explained that GERD was caused by relaxation of the gastro-esophageal sphincter leading to reflux of acid into the esophagus, and that it was not caused by PTSD or any other mental health disorder.  As to aggravation, the examiner opined that the examination results did not indicate any permanent worsening of the Veteran's diagnosed GERD because his symptoms were consistent with the expected normal clinical course of the condition. 

Upon review of the evidence of record, the Board finds that the Veteran does not have GERD that is a result of or due to his active duty service, to include Southwest Asia service, or his service-connected PTSD.

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Veteran's gastrointestinal symptoms have been attributed to a known clinical diagnosis of GERD and therefore do not constitute a functional gastrointestinal disorder.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 38 U.S.C.A. § 1113 (b).

The evidence reflects that the Veteran had acute appendicitis in September 1991 during service.  However, his STRs are otherwise silent as to any complaints, treatments, or diagnoses of gastrointestinal problems.  To the contrary, the Veteran repeatedly denied any stomach, liver, or intestinal problems in his report of medical history.  Of particular note is his April 1993 report of medical history, at which time the Veteran reported problems with swollen or painful joints; broken bones; venereal disease; and arthritis, rheumatism, or bursitis; but no problems involving the stomach, liver, or intestinal systems.  

In addition, his post-service medical treatment records reflect one instance of acute gastroenteritis, likely viral, but no other complaints, treatments, or diagnoses for gastrointestinal problems.  Specifically, in April 2007, the Veteran denied any problems, and the examining physician assessed him as a healthy 37 year-old male.  Likewise, in his July 2016 VA examination, the Veteran reported that he did not recall having gastrointestinal symptoms during service, and the VA examiner opined that his GERD did not have onset during service because there were no complaints, treatments, or diagnoses during service, and the medical literature did not link GERD with any environmental toxin the Veteran could have been exposed to during his Southwest Asia service.  Further, the examiner opined that GERD, which is the result of a relaxation of the gastro-esophageal sphincter leading to reflux of acid into the esophagus, was not caused or aggravated by the Veteran's service-connected PTSD or any other mental health disorder.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as acid reflux.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to report that these symptoms, the question of whether these problems are related to service relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current gastrointestinal disorder are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for gastrointestinal disorder, to include hiatal hernia and GERD.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Fatigue Disorder

The Veteran contends that he suffers from a fatigue disorder that is a result of his Southwest Asia service or secondary to his service-connected PTSD.

STRs document a June 1989 enlistment report of medical examination with normal clinical evaluations except for a scar, and a report of medical history endorsing good health and no symptoms of fatigue.  A September 1991 periodic report of medical examination reflects the Veteran's appendectomy, no problems to his prostate, and a scar to the abdomen from the appendectomy, but otherwise normal clinical evaluations; and a report of medical history indicates good health and no complaints of fatigue.  An April 1993 separation report of medical examination documents normal clinical evaluations except for the teeth, and a report of medical history indicates good health and problems with swollen or painful joints; broken bones; venereal disease; and arthritis, rheumatism, or bursitis.

April 2007 VA treatment records document that the Veteran did not experience recent weight gain or loss, or any weakness, fatigue, or fever.  The physician found that he was a healthy 37-year-old male who presented to establish care.  At a mental health evaluation, the Veteran reported that he fatigued easily, and attributed this to his poor sleep.  He stated that he got three to four hours of sleep, with sleep onset difficulties and early morning awakenings. 

An October 2007 VA Gulf War examination report documents that the Veteran experienced chronic sleep problems since 1991.  The Veteran stated that he woke up four to five times and slept no more than three to four hours per night.  He explained this had been the case for years and that as a result he was "chronically tired especially on awakening in the morning."  However, he stated that he was very physically active during the day, which allowed him to stay awake.  The Veteran denied having low-grade fevers, non-exudative pharyngitis, abnormal lymph nodes cervical or axillary, generalized muscle aches or weakness, fatigue after exercise, headaches, or migratory joint pains.  To the contrary, the Veteran reported that exercise helped him feel less fatigued and more awake, and that if he did have a headache he treated it with aspirin.  The examiner noted that the Veteran was diagnosed with PTSD, but that he had no diagnosis of chronic fatigue syndrome (CFS).  The examiner also noted that the Veteran's weight fluctuated seasonally, and that he had no history of Lyme disease or mononucleosis.  The examiner also found that there was no evidence of disabilities due to exposure to contaminants in the air in the Persian Gulf.  He opined that the Veteran's fatigue was more likely than not due to his chronic lack of sleep from only sleeping three to four hours per night, and that there was no evidence of CFS.

A September 2011 VA psychiatric examination report documents a history of nightmares, avoidant behaviors, irritability, hypervigilance, and sleep disturbance.  The examiner noted that the Veteran continued to exhibit these symptoms during periods of sobriety and while participating in mental health treatment.  The examiner also noted that the Veteran was diagnosed with PTSD in 2007 due to symptoms that included nightmares and sleep impairment.  During his examination, the Veteran reported that he currently experienced nightmares most nights that were related to his experience of intense fear that he would die while in Saudi Arabia.  He continues to have disturbed sleep, poor concentration, hypervigilance, avoidance of thoughts, conversations, and events that reminded him of the war.

A November 2016 sleep study test found that the Veteran did not have obstructive sleep apnea, that his sleep was less disrupted when he was in a lateral than supine position, that his periodic limb movements in some sleep hours were of little clinical significance, and that he had mild alpha intrusion early in the study.

A November 2016 VA examination report reflects that the Veteran could not identify any specific acute onset of fatigue other than it was after he returned from deployment in the Persian Gulf.  He blamed it on insomnia and poor sleeping secondary to anxiety and PTSD.  He stated that ever since service, he felt very fatigued daily and had "no energy."  During the examination, the Veteran reported an onset of muscle aches in his back, shoulders, and legs after his return from the Persian Gulf with no explanatory injuries, strains, or overuse to explain them.  He stated that he became very fatigued after exercise, such as his physical work as a landscaper, and that he experienced sharp headache pains that occurred with physical activity, although he was unable to recall an exact date of onset for the headaches other than after his Southwest Asia deployment.  The examiner noted that these statements contradicted his reports in his previous Gulf War examination, where he denied headaches, muscle aches, or fatigue after exercise.  The examiner also noted that the Veteran had neuropsychological symptoms that were clearly attributed to PTSD by multiple examiners; and that sleep disturbance had also been attributed to PTSD.  The examiner found that there was no history of non-exudative pharyngitis, low-grade fever, or palpable or tender cervical or axillary lymph nodes.  While the Veteran had one episode of lymphadenopathy in April of 2016, it was due to Bartonella (cat scratch disease) based on antibody testing and responded to appropriate antibiotics.  As such, based on review of the evidence of record and the results of the examination, the examiner opined that the Veteran did not have a diagnosis of CFS. 

The examiner found that the Veteran did have signs and symptoms of fatigue, but that these were attributable to the Veteran's service-connected PTSD.  The examiner referenced the November 2016 sleep study test results and concluded that there was no evidence of sleep apnea as a cause of his fatigue.  He also found that the Veteran did not meet at least six of the criteria needed for a diagnosis of CFS.  He noted that the prior examinations had concluded that the Veteran's fatigue was likely due to a lack of adequate sleep, and that treatment records documented normal results with no evidence of any other medical illnesses, anemia, or other metabolic or hormonal abnormalities as the cause of any fatigue signs or symptoms.  Specifically, the examiner noted that October 2007 and September 2011 VA psychiatric examinations attributed sleep impairment/disturbance to PTSD, and that the Veteran had reported that he got three to four hours of sleep per night due to nightmares and insomnia, which were characteristic symptoms of PTSD.  The examiner concluded that the chronic lack of adequate sleep "would certainly be capable of causing symptoms of chronic fatigue."  He noted that there was no evidence either in the record or on examination to indicate an alternative diagnosis as the cause of the Veteran's chronic fatigue, and that the fatigue would be considered an integral part of his service connected PTSD and not a separate condition.  Thus, the VA examiner concluded that the Veteran's fatigue was not an undiagnosed multi-symptom illness; and that it was less likely than not that there was any diagnosed disorder manifested by fatigue that was either caused by or aggravated beyond its normal progression by the Veteran's service-connected PTSD.

Upon review of the evidence of record, the Board finds that the Veteran does not have a fatigue disorder that is a result of or due to his active duty service, to include Southwest Asia service, or his service-connected PTSD.

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Veteran's fatigue symptoms have been attributed to his chronic sleep impairment, which is itself an integral part his service-connected PTSD.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113 (b).

The evidence reflects that the Veteran did not have any complaints, treatments, or diagnoses of fatigue during service.  Further, April 2007 VA treatment records show that the Veteran did not experience any weakness, fatigue, or fever; and attributed any feelings of fatigue to his poor sleep.  Specifically, the Veteran stated that he got three to four hours of sleep, with onset difficulties and early morning awakenings.  

In addition, at his October 2007 Gulf War examination, he denied having low grade fevers, non-exudative pharyngitis, abnormal lymph nodes cervical or axillary, generalized muscle aches or weakness, fatigue after exercise, headaches, or migratory joint pains.  Instead, he explained that he was chronically tired because of years of poor sleep due to his PTSD, which caused him to have nightmares and insomnia.  The October 2007 examiner found that there was no evidence of disabilities due to exposure to contaminants in the air in the Persian Gulf, and that the Veteran's fatigue was more likely than not due to his chronic lack of sleep from only sleeping three to four hours per night due to his PTSD.  

Likewise, the October 2016 VA examiner noted that although the Veteran complained of muscle aches, headaches, and fatigue onset since his deployment to Southwest Asia, his statements were contradictory to his prior reports, where he denied these symptoms.  The July 2016 VA examiner found that there was no evidence in the STRs or treatment records to show that the Veteran experienced CFS; instead, he noted that multiple examiners and the Veteran himself had attributed his fatigue to his chronic sleep impairment as a result of his PTSD.  The July 2016 VA examiner concluded that the Veteran's fatigue was not a separate disorder but an integral part of his service-connected PTSD, which caused him to sleep only three to four hours per night for the past several years, and was not caused or aggravated by the Veteran's service-connected PTSD or any other mental health disorder.  

As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinion are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning). 

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as fatigue.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to report that these symptoms, the question of whether these problems are related to service relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (2007); Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current fatigue disorder are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a fatigue disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Disorder

The Veteran contends that he suffers from a sleep disorder that is a result of his Southwest Asia service or secondary to his service-connected PTSD.

STRs document a June 1989 enlistment report of medical examination with normal clinical evaluations except for a scar, and a report of medical history endorsing good health and no frequent trouble sleeping.  A September 1991 periodic report of medical examination reflects the Veteran's appendectomy, no problems to his prostate, and a scar to the abdomen from the appendectomy, but otherwise normal clinical evaluations; and a report of medical history indicates good health and no frequent trouble sleeping.  An April 1993 separation report of medical examination documents normal clinical evaluations except for the teeth, and a report of medical history notes good health and problems with swollen or painful joints; broken bones; venereal disease; and arthritis, rheumatism, or bursitis; but no frequent trouble sleeping.

An April 2007 VA mental health evaluation report reflects that the Veteran fatigued easily, which he attributed to his poor sleep.  He stated that he got three to four hours of sleep, with onset difficulties and early morning awakenings. 

An October 2007 VA Gulf War examination report documents that the Veteran experienced chronic sleeping problems since 1991.  The Veteran stated that he woke up four to five times and slept no more than three to four hours per night.  He explained this had been the case for years and that as a result he was "chronically tired especially on awakening in the morning."  The examiner did not provide an opinion concerning the etiology of the Veteran's sleep impairment.

March 2008 VA treatment records indicate onset of irritability, anxiety, and sleep problems after returning from the Persian Gulf in 1991, with initial and middle insomnia and recurring nightmares about his time in Kuwait.  The Veteran stated that he fatigued easily, which he attributed to his poor sleep, noting that he got about three to four hours of sleep a night with sleep onset difficulties and early morning wakening.  

A September 2011 VA psychiatric examination report documents a history of nightmares, avoidant behaviors, irritability, hypervigilance, and sleep disturbance.  The examiner noted that the Veteran continued to exhibit these symptoms during periods of sobriety and while participating in mental health treatment.  The examiner also noted that the Veteran was diagnosed with PTSD in 2007 due to symptoms that included nightmares and sleep impairment.  During his examination, the Veteran reported that he experienced nightmares most nights that were related to his experience of intense fear that he would die while in Saudi Arabia.  He continued to have disturbed sleep, poor concentration, hypervigilance, avoidance of thoughts, conversations, and events that reminded him of the war.

June 2013 VA treatment records document that the Veteran started taking medication to help him sleep.  The Veteran explained that due to his divorce, his mind was "busy thinking of all the details about the marriage/divorce," and that he just needed something to help him fall asleep.  He stated that he did not have trouble staying asleep once he went to sleep.  In July 2013, records show that the Veteran was taking Advil PM at night, which helped him sleep.  The Veteran reported that he was usually up two to three times during the night, but went back to sleep.  In November 2013, he reported that he slept four to six hours per night.  In July 2015, he continued to report sleep difficulties.

A November 2016 sleep study test found that the Veteran did not have obstructive sleep apnea, that his sleep was less disrupted when he was in a lateral than supine position, that his periodic limb movements in some sleep hours were of little clinical significance, and that he had mild alpha intrusion early in the study.

A November 2016 VA examination report reflects that the Veteran had chronic problems sleeping since service.  He reported being chronically fatigued and described symptoms suggestive of excessive daytime sleepiness.  The examiner noted that his sleep pattern had been described in treatment records as insomnia and being disturbed by nightmares.  The Veteran stated that his ex-wife told him that he frequently snored loudly.  The examiner reviewed the November 2016 sleep study test results and noted that it showed no evidence of obstructive sleep apnea, and that periodic limb movements in some sleep hours were of little clinical significance. 

The examiner found that the Veteran did have signs and symptoms of sleep impairment, which were characterized by difficulty getting to sleep, early awakening, and frequent nightmares.  The examiner noted that although the Veteran reported snoring badly, the results of the overnight sleep study did not show any evidence of obstructive sleep apnea or other diagnosed sleep disorder.  He concluded that the Veteran's signs and symptoms of sleep impairment manifested as insomnia, nightmares, and early awakening that resulted in inadequate hours of sleep could be associated with his service-connected PTSD.  The examiner opined that snoring badly, "though annoying," was not a condition caused by PTSD and per the results of the November 2016 sleep study, did not cause any impairment of sleep.  The examiner also noted that the September 2011 VA psychiatric examination attributed sleep impairment/disturbance to PTSD, and that the October 2007 VA examiner noted that the Veteran reported that his sleep was disturbed by nightmares and insomnia, which were characteristic symptoms of PTSD.  As such, the VA examiner opined that the only diagnosed disorder associated with the Veteran's sleep disorder symptoms was his service-connected PTSD, and that there were no other disorders diagnosed as being associated with any sleep disturbance or disorder.  The examiner concluded that since his chronic sleep disturbance was most likely due to his PTSD, the signs and symptoms of sleep disturbance would not be considered to be in the category of an undiagnosed multi-symptom illness, and it was less likely than not that there was any diagnosed disorder of which the signs and symptoms characteristic of sleep impairment had been associated with were either caused by or aggravated beyond its normal progression by the Veteran's service-connected PTSD.

Upon review of the evidence of record, the Board finds that the Veteran does not have a sleep disorder that is a result of or due to his active duty service, to include Southwest Asia service, or his service-connected PTSD.

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Veteran's sleep disorder symptoms, to include nightmares and difficulty staying asleep, have been attributed to his service-connected PTSD.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted. 

Nevertheless, the Veteran may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113 (b).

The evidence reflects that the Veteran did not have any complaints, treatments, or diagnoses of trouble sleeping during service.  Further, VA treatment records show that the Veteran experienced sleep disturbances and nightmares associated with his PTSD.  Specifically, the Veteran reported that he experienced nightmares most nights that were related to his experience of intense fear that he would die while in Saudi Arabia.  

In addition, the October 2007, September 2011, and November 2016 VA examiners noted that the Veteran's sleep impairment and disturbances were a result of the Veteran's service-connected PTSD.  Specifically, the November 2016 VA examiner noted that the November 2016 sleep study did not reveal obstructive sleep apnea, and opined that the Veteran's nightmares and sleep disturbances were not a separate disorder but an integral part of the Veteran's PTSD (for which he is already being compensated) and was not caused or aggravated by the Veteran's service-connected PTSD or any other mental health disorder.  As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as nightmares and poor sleep.  Layno, 6 Vet. App. at 469.  While the Veteran is competent to report that these symptoms, the question of whether these problems are related to service relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his current sleep disorder are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a sleep disorder.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and GERD, as secondary to service-connected PTSD and as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a fatigue disorder, to include as secondary to service-connected PTSD and as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD and as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


